February 27 2013


                                           DA 12-0173

                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2013 MT 44



DELLA YEAGER, individually and on behalf of her
Minor Daughter, VERONICA RIPHENBURG,

              Plaintiffs and Appellants,

         v.

MICHAEL MORRIS, JR., MICHAEL MORRIS, SR.,
and DOES 1-50 inclusive,

              Defendants and Appellees.


APPEAL FROM:           District Court of the Eighth Judicial District,
                       In and For the County of Cascade, Cause No. BCV-11-0694
                       Honorable Julie Macek, Presiding Judge


COUNSEL OF RECORD:

               For Appellants:

                       Dennis P. Conner, Gregory G. Pinski, Conner & Pinski, PLLP,
                       Great Falls, Montana

                       Lynn D. Baker, Attorney at Law, Great Falls, Montana

               For Appellees:

                       Michael A. Morris, Jr. (Self-Represented), Augusta, Montana

                       Michael H. Morris, Sr. (Self-Represented), Choteau, Montana



                                                   Submitted on Briefs: November 14, 2012

                                                               Decided: February 26, 2013


Filed:

                       __________________________________________
                                          Clerk
Justice Patricia O. Cotter delivered the Opinion of the Court.

¶1     Della Yeager and her minor daughter, Veronica Riphenburg, were injured when

their vehicle was involved in a collision with a pickup truck driven by Michael Morris, Jr.

(Morris, Jr.), a Glacier County resident. The pickup truck was owned by Michael Morris,

Sr. (Morris, Sr.), a Teton County resident. The collision occurred in Teton County but

Yeager’s vehicle was then propelled across the county line and came to rest in Cascade

County. Yeager filed a complaint in Cascade County against both men claiming Morris,

Jr. was negligent in his operation of the vehicle and that Morris, Sr. negligently entrusted

his son with the pickup truck. Morris, Jr., acting as a self-represented litigant, moved to

change the venue to Glacier or Teton counties asserting Cascade County was not a proper

venue. The Eighth Judicial District Court agreed and granted the motion, moving the

proceeding to Glacier County. Yeager appeals. We affirm.

                                          ISSUE

¶2     Did the District Court err in determining Cascade County was an improper place

for trial?

                 FACTUAL AND PROCEDURAL BACKGROUND

¶3     On March 19, 2011, Yeager and her daughter were traveling just inside the Teton

County line when their vehicle was struck by a pickup truck driven by Morris, Jr., who

had failed to stop at a stop sign. It is undisputed that the collision occurred in Teton

County, and that Yeager’s car came to rest in Cascade County. Yeager and her young

daughter were injured in the accident.



                                             2
¶4     On August 3, 2011, Yeager filed a complaint in the Eighth Judicial District Court

in Cascade County asserting that Morris, Jr.’s negligent driving caused the accident. She

also asserted that based upon Morris, Jr.’s “poor driving record,” Morris, Sr. negligently

entrusted his son with the truck. Yeager demanded a jury trial and sought damages for

medical expenses, past and future emotional distress, and for mental and physical pain,

among other claims of injury.

¶5     On October 24, 2011, Morris, Jr., acting without counsel, filed an Answer, a

Motion to Dismiss with a brief in support, and a Motion to Change Venue with a brief in

support. The court clerk date-stamped and filed each document. The time of entry for all

five documents was 12:40 p.m. Morris, Jr. later asserted that he presented his pleadings

to the court clerk in a specific order with the Motion to Change Venue first, followed by

the brief in support, the Motion to Dismiss, its brief in support, and the Answer. The

Motion to Change Venue asked that the matter be transferred to either Teton County

where defendant Morris, Sr. resided and where the accident occurred, or to Glacier

County where defendant Morris, Jr. resided. Morris, Jr. argued that Cascade County was

not a proper venue for the proceeding, and that the District Court must therefore grant his

motion to change the place of trial to a designated county, as required under § 25-2-201,

MCA.




                                            3
¶6     Yeager opposed the motions to change venue and to dismiss.1 She first argued

that Morris, Jr. waived his right to have venue changed because he did not file his Motion

to Change Venue before he filed his Answer as required by applicable statutes.

Moreover, she claimed that Morris, Jr.’s Answer did not raise venue as a defense.

Yeager further argued that the injuries resulting from Morris, Jr.’s tortious negligence

occurred in Cascade County, making Cascade County a proper venue for her action.

¶7     On February 16, 2012, the District Court granted Morris, Jr.’s motion to change

venue and transferred the matter to Glacier County. As an initial matter, the court

refused to deny Morris, Jr.’s motion to change venue based upon waiver, noting the

circumstances under which Morris, Jr. presented multiple simultaneous pleadings to the

court clerk. The District Court explained that the “order in which [the documents] were

docketed by the Clerk of Court is purely a matter of chance which is dictated by the Clerk

of Court and not the parties.” The District Court then expressly determined that Cascade

County was not a proper venue for this action because the tort of negligent driving was

“committed” in Teton County and the defendants lived in Teton and Glacier counties.

Lastly, the court declined to rule on Morris, Jr.’s motion to dismiss, determining it was

proper to allow the District Court in Glacier County to render that ruling.

¶8     Yeager appeals.

                                STANDARD OF REVIEW



1
  We do not address Morris, Jr.’s Motion to Dismiss in this Opinion because after granting his
motion to change venue, the District Court did not address the Motion to Dismiss nor did Yeager
raise the court’s failure to address the motion on appeal.
                                              4
¶9    The determination of whether a county represents the proper place for trial

presents a question of law that involves the application of the venue statutes to pleaded

facts. Our review of a district court’s grant or denial of a motion to change venue is

plenary, and we determine whether the district court’s ruling was legally correct. Deichl

v. Savage, 2009 MT 293, ¶ 6, 352 Mont. 282, 216 P.3d 749.

                                     DISCUSSION

¶10   Did the District Court err in determining Cascade County was an improper place
      for trial?

¶11   This is a tort action.    Section 25-2-122(1), MCA, sets forth the criteria for

determining the proper place of trial for a tort action: (a) the county in which the

defendants or any of them reside at the commencement of the action; or (b) the county in

which the tort was committed. It is undisputed that neither of the defendants resided in

Cascade County at the commencement of the action. Therefore, for Cascade County to

be considered a proper place for trial, then the tort must have been committed in Cascade

County. Yeager argues that since she sustained her injuries in Cascade County, the tort

was arguably completed there, thus making Cascade County a proper venue for trial.

¶12   Yeager urges us to apply the venue rationale set forth in Circle S Seeds of Mont.,

Inc. v. Mont. Merch., Inc., 2006 MT 311, 335 Mont. 16, 157 P.3d 671. In Circle S, Circle

S sued Montana Merchandising, Inc. (MMI) in Gallatin County for trademark

infringement. A dispute on venue arose with Circle S, a Gallatin County company,

arguing Gallatin County was the proper venue and MMI, the defendant whose corporate

offices were located in Cascade County, asserting that the decisions leading to Circle S’s


                                            5
claim of trademark infringement took place in MMI’s Cascade County offices. The

District Court ruled that Gallatin County was the proper venue for the action and MMI

appealed. We affirmed the District Court by ruling that a “tort is committed . . . where

there is a concurrence of breach of obligation and the occasion of damages.” Circle S,

¶ 18. We held that Circle S experienced its damages in Gallatin County. Circle S,

¶¶ 19, 21.

¶13   Morris, Jr. argues on appeal that his “breach of obligation” or “cause of

negligence” occurred in Teton County when the two vehicles collided. Morris, Jr. relies

on Howard v. Dooner, 211 Mont. 312, 688 P.2d 279 (1984), and Deichl. He maintains

that since the tort occurred in Teton County and the defendants resided in Glacier and

Teton Counties, only those two venues are proper, and that the District Court was

therefore correct in granting his motion to change venue.

¶14   In Howard, a Fergus County resident travelled to Yellowstone County to see an

allergy doctor, who prescribed a particular medication. When the patient arrived home,

she ingested the medication and suffered adverse reactions and injury. She sued the

prescribing physician and the manufacturer of the medication, Dooner Labs, in the Tenth

Judicial District Court of Fergus County. The defendant doctor moved to have venue

changed to Yellowstone County. Howard, 211 Mont. at 313, 688 P.2d at 279. The

doctor claimed that if he committed malpractice, he did so in Yellowstone County.

Howard countered that the tort was not complete until she suffered injury which occurred

in Fergus County. We noted that when a breach and the damages resulting from the



                                            6
breach occur in different counties, a “fundamental requirement” in determining venue is

“fairness to the defendant.” Howard, 211 Mont. at 315-16, 688 P.2d at 280.

¶15   Focusing on the location where the doctor “committed” the breach, we stated,

      [W]e recognize but do not adopt the minority view—i.e., that a tort is
      “portable” and arises wherever the damages arise. States such as Florida
      which have adopted this approach have venue statutes that provide that an
      action may be brought wherever the tort “accrued,” not where it was
      “committed.” We may have reached a different conclusion had our venue
      statute provided that an action may be brought where the tort “accrued,” as
      opposed to where it was “committed.”

Dooner, 211 Mont. at 318, 688 P.2d at 282 (internal citation omitted). As a result, we

reversed the district court in Howard and directed venue of the proceeding changed to

Yellowstone County.

¶16   Subsequently, in Deichl, Deichl, a Butte-Silver Bow County resident, purchased a

horse from Yellowstone County residents Savage and Torgerson upon the sellers’

representation that the gelding was gentle and would be a suitable horse for a young and

inexperienced rider. Several months later, Deichl, while riding the horse in Butte-Silver

Bow County, was thrown from the horse and sustained a head injury. He filed suit in the

Second Judicial District Court for Butte-Silver Bow County. Savage and Torgerson

moved to change venue to Yellowstone County, arguing that if they negligently

misrepresented the fitness of the animal, the tort was committed in their county of

residence, Yellowstone County. The district court denied their motion and they appealed.

Deichl, ¶¶ 4-5. We reversed, analyzing several cases including Howard, Circle S, and

Gabriel v. School Dist. No. 4, 264 Mont. 177, 870 P.2d 1351 (1994). We observed that

unlike the wrongful death claim in Gabriel, “the tort of negligent misrepresentation does

                                           7
not contain an inherent ‘accrual’ element, but rather is committed in the location where

the misrepresentation takes place.” Deichl, ¶ 20. Moreover, we stated that “unlike the

alleged actions covering multiple counties by the defendant in Circle S Seeds, Savage and

Torgerson took no actions and committed no breach in [Butte-Silver Bow] county.”

Accordingly, we held that Savage and Torgerson “committed” the tort of negligent

misrepresentation for venue purposes in Yellowstone County. Deichl, ¶ 20. Similarly,

here, the defendants committed no tort in Cascade County; the tort was committed in

Teton County.

¶17    As we noted at ¶ 18 in Deichl, Circle S presented a unique situation. In Circle S,

the tort of trademark infringement took place in multiple counties, while here, the tort

was indisputably committed in one county only—Teton County. We cannot ignore the

language of § 25-2-122(1), MCA, which provides that the proper place for trial is the

county in which the tort was committed. Circle S is inapposite here, and as we did in

Deichl, we decline to apply the specific holding of that case to the simple, straightforward

tort case before us.

¶18    If an action is brought in a county that is not a proper place for trial, then the court

must, on motion, change the place of trial. Section 25-2-201(1), MCA. Given the clear

requisites of § 25-2-122(1), MCA, Cascade County was not a proper place for trial.

Therefore, the District Court did not err in granting the motion for change of venue filed

by Morris, Jr.

¶19    Affirmed.



                                              8
                                                      /S/ PATRICIA COTTER


We concur:

/S/ BETH BAKER
/S/ JIM RICE

/S/ G. TODD BAUGH
District Court Judge G. Todd Baugh
sitting for Justice Laurie McKinnon




Justice Brian Morris dissents.


¶20    We previously rejected the argument that, for the purposes of determining venue, a

“tort occurs” only where the breach of duty occurs. Circle S Seeds, ¶¶ 8, 18. We

recognized instead that a tort occurs ‘“where there is a concurrence of breach of

obligation and the occasion of damages.’” Circle S Seeds, ¶ 18, quoting BHC Holding

Co. v. Hurly, 242 Mont. 4, 6, 788 P.2d 322, 323 (1990). We determined that venue

would be proper either in the county where the breach of duty occurred or the county

where the damage occurred. Circle S Seeds, ¶¶ 18, 19, citing Hurly, 242 Mont. at 6, 788

P.2d at 323-24 (analyzing both where breach occurred and where damages occurred).

¶21    We reversed course in Deichl where this Court held that the county where the

breach of the duty occurred constituted the only proper venue. Deichl, ¶ 22. Deichl

actually suffered damages in Silver Bow County, while the alleged breach of duty in a

negligent misrepresentation claim had taken place in Yellowstone County. The Court


                                            9
nonetheless determined that the county in which Diechl actually had suffered damages

constituted an improper venue. Deichl, ¶ 19. The Court focused on the fact that the tort

of negligent misrepresentation does not contain an inherent “accrual” element. Deichl,

¶ 20. The Court rejected Silver Bow County as a proper venue in light of the fact that

the defendants had taken “no actions and committed no breach in that county.” Deichl, ¶

20. I dissented in Deichl on the basis that the elements of the tort were not complete, and

Deichl had no cause of action, until he actually suffered damages in Silver Bow County.

Deichl, ¶ 22.

¶22    The Court again has determined that the breach of duty represents the only

relevant element of a tort for the determination of venue. Morris breached his duty of

care in Teton County. The vehicles collided in Teton County. The collision propelled

Yeager’s vehicle across the county line into Cascade County.            Thus, unlike the

defendants in Deichl, at least a portion of Morris’s actions took place in Cascade County.

Yeager further alleged in her complaint that she suffered damages in Cascade County.

Pursuant to Circle S Seeds and Hurly, where we considered both where the breach

occurred and where the damage occurred, either Cascade County or Teton County would

qualify as a proper venue.

¶23    The Supreme Court of Indiana considered nearly identical facts to the unusual case

before this Court. Randolph County v. Chamness, 879 N.E.2d 555 (Indiana 2008). A

motor vehicle accident began in one county and the vehicle came to rest in a different

county. The court held that either county represented a proper venue when a motor

vehicle accident begins in one county and the vehicle comes to rest in the other county.

                                            10
Chamness, 879 N.E.2d at 558. No benefit would be gained by declaring only one county

to be the proper venue. Witnesses and police reports were just as likely to be found in

either or both of the counties. Chamness, 879 N.E.2d at 558.

¶24   The Court arbitrarily has decided that the breach of duty qualifies as the only

element of a tort relevant for a determination of venue.       Section 25-2-115, MCA,

recognizes that more than one county may qualify as an appropriate venue. When

different elements of a tort occur in different counties we should consider all of these

counties as a proper venue.     We gain no benefit by declaring Cascade County an

improper venue. We should consider equally all of the elements of a tort necessary for a

cause of action to accrue. Circle S Seeds, ¶ 18. I agree that “[m]ost people would say

that this accident occurred in both counties, and if we were to hold that an ‘accident or

collision’ must occur only in one county, we would not add any level of convenience,

only a level of disputatiousness.” Chamness, 879 N.E.2d at 558. I dissent.



                                                      /S/ BRIAN MORRIS


Chief Justice Mike McGrath and Justice Michael E Wheat join Justice Brian Morris’s
dissent.

                                                      /S/ MIKE McGRATH
                                                      /S/ MICHAEL E WHEAT




                                           11